ACCEPTED
                                                                                       12-14-00117-CV
                                                                          TWELFTH COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                  10/1/2015 3:41:55 PM
                                                                                             Pam Estes
                                                                                                CLERK




                              NO. 12-14-00117-CV        FILED IN
                                                 12th COURT OF APPEALS
                                                      TYLER, TEXAS
                                                 10/1/2015 3:41:55 PM
                       IN THE COURT OF APPEALS          PAM ESTES
                FOR   THE TWELFTH DISTRICT OF TEXAS       Clerk
                              AT TYLER, TEXAS


                      AMERICAN DREAM TEAM, INC.,
                              Appellant,

                                         v.

                           CITIZENS STATE BANK,
                                  Appellee.


                   On Appeal from the 173rd District Court
                        Henderson, County, Texas
                           Cause No. 2012-0912
                             (Hon. Dan Moore)


        APPELLANT’S NOTICE OF APPEARANCE OF ADDITIONAL
          APPELLATE COUNSEL AND DESIGNATION OF LEAD
                      APPELLATE COUNSEL


TO THE HONORABLE JUSTICES OF THE TWELFTH COURT OF
APPEALS:

        COMES NOW, Appellant American Dream Team, Inc. (“Appellant”), and

pursuant to rule 6.2 of the Texas Rules of Appellate Procedure, files this Notice of

Appearance of Additional Appellate Counsel and Designation of Lead Appellate

Counsel, and would show the Court and all counsel as follows:



APPELLANT’S NOTICE OF APPEARANCE OF ADDITIONAL APPELLATE
COUNSEL AND DESIGNATION OF LEAD APPELLATE COUNSEL                            PAGE 1
D/934427V1
                                          I.

        Appellant has been represented in this appeal by Mr. John Emmett, Attorney

at Law, 12339 Brittany Circle, Dallas, Texas 75230.

                                         II.

        Appellant has retained the following additional appellate counsel to

represent it in this appeal:

Diana L. Faust
diana.faust@cooperscully.com
Texas Bar No. 00793717
Kyle M. Burke
kyle.burke@cooperscully.com
Texas Bar No. 24073089
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, Texas 75202
Telephone: (214) 712-9500
Facsimile: (214) 712-9540

        Appellant designates Ms. Diana L. Faust as lead appellate counsel for

purposes of this appeal.

        Ms. Faust, and Mr. Burke request the Court and opposing counsel add them

to the list of counsel in this case who will receive notice of all pleadings, notices,

orders, and other communications from the Court and from opposing counsel.




APPELLANT’S NOTICE OF APPEARANCE OF ADDITIONAL APPELLATE
COUNSEL AND DESIGNATION OF LEAD APPELLATE COUNSEL                              PAGE 2
D/934427V1
                                   Respectfully submitted,

                                   COOPER & SCULLY, P.C.



                                   By: /s/Diana L. Faust
                                       DIANA L. FAUST
                                       diana.faust@cooperscully.com
                                       Texas Bar No. 00793717
                                       KYLE M. BURKE
                                       kyle.burke@cooperscully.com
                                       Texas Bar No. 24073089

                                   900 Jackson Street, Suite 100
                                   Dallas, Texas 75202
                                   Telephone: (214) 712-9500
                                   Facsimile: (214) 712-9540

                                   ATTORNEY AT LAW
                                   JOHN EMMETT
                                   john-emmett@att.net
                                   Texas Bar No. 06610000
                                   12339 Brittany Circle
                                   Dallas, Texas 75230
                                   Telephone: (972) 851-9904
                                   Facsimile: (972) 851-9905

                                   ATTORNEYS FOR APPELLANT
                                   AMERICAN DREAM TEAM, INC.




APPELLANT’S NOTICE OF APPEARANCE OF ADDITIONAL APPELLATE
COUNSEL AND DESIGNATION OF LEAD APPELLATE COUNSEL                     PAGE 3
D/934427V1
                         CERTIFICATE OF SERVICE

      I hereby certify that I served a true and correct copy of this Notice upon on
all counsel of record, via efile, on this the 1st day of October, 2015, at the
following address:

Mr. Scott A. Ritcheson                                                VIA EFILE
scottr@rllawfirm.net
Ritcheson, Lauffer & Vincent, P.C.
821 ESE Loop 323, Suite 530
Tyler, Texas 75701
Counsel for Appellee



                                       /s/Diana L. Faust
                                      DIANA L. FAUST




APPELLANT’S NOTICE OF APPEARANCE OF ADDITIONAL APPELLATE
COUNSEL AND DESIGNATION OF LEAD APPELLATE COUNSEL                           PAGE 4
D/934427V1